Citation Nr: 1621229	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-43 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a mixed obstructive and restrictive airway disease (claimed as asthma), including as due to drinking contaminated drinking water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1972 to May 1974.

This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina which-in pertinent part, denied the benefit sought on appeal.  VA designated the RO in Louisville, Kentucky as the AOJ for developing claims that involve the drinking water at Camp Lejeune, NC.  Hence, the Veteran's claim file was temporarily transferred to that jurisdiction.

In March 2012, the Veteran testified at a Board hearing before the undersigned at the Board's Central Offices in Washington, DC.  A transcript of the hearing is in the claims file and has been reviewed.

In May 2013, the Board remanded the case to the AOJ for additional development.


FINDINGS OF FACT

1.  The AOJ completed all of the development directed in the May 2013 Board remand.

2.  The Veteran's respiratory disease, to include occupational asthma, did not have its onset during active service, nor is it causally connected to a disease or injury incurred in active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for respiratory disease, to include occupational asthma, have not been met.  38 U.S.C.A.  §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the October 2008 rating decision, via a December 2007 letter, the AOJ provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR), VA and non-VA records are in the claims file, to include the C&P examination reports.  Neither he nor his representative asserts that there are additional records to be obtained.

As indicated in the statement of the issue on the title page, the Veteran asserts that his occupational asthma actually had its onset in active service as a result of his exposure to toxic substances that were in the drinking water in and around the environs of Camp Lejeune, NC, which he drank while based there.  Hence, in January 2011, the San Diego, CA RO transferred the Veteran's file to the Louisville, KY RO.  In January 2011, the Louisville RO sent the Veteran a Camp Lejeune-specific letter that informed him of how his claim would be handled.  He was not afforded a VA examination prior to the initial denial of his claim, see 38 C.F.R. § 3.159(c)(4), but the Louisville RO arranged one as part of the assistance rendered.  The Veteran's claim was developed in accordance with all of the procedures specified for Camp Lejeune-related claims.  Further, as noted in the Introduction, the Board remanded the case so that all facets of the Veteran's asserted bases to support his claim could be addressed.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to him.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v.  Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet.  App.  465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.   A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v.  Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir.  2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A.  § 5107; see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).

Discussion

In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicates that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA encouraged veterans to file claims for any VA disability compensation for any injury or illness the veteran believes is related to their service, including service at Camp Lejeune.  VA handles disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

In his various written submissions, at the VA examinations, and in his hearing testimony, the Veteran asserted that, following his gas chamber training, he had respiratory symptoms of chest pain, difficulty breathing, and a lot of mucus from his nose, for which he received treatment but never resolved.  Entries in the STR dated in September 1972, January 1973, May 1973, November 1973, and January 1974 note the Veteran's complaints of various upper respiratory symptoms.  None of these entries note diagnoses of a chronic respiratory disorder, to include asthma.  (10/27/2014 VBMS entry-STR at 6, 9, 15).  On his May 1974 Report of Medical History for his examination for separation, the Veteran denied any significant medical history for respiratory symptoms.  The May 1974 Report of Medical Examination For RFAD reflects that his lungs and chest were assessed as normal, and his chest X-ray was within normal limits.  Id., at 36 et seq.

Private treatment records dated in 1987 note that the Veteran had worked as an aircraft painter as a civilian employee for the Navy for seven years.  His performance of that work exposed him to polyurethane paints.  He was diagnosed with occupational asthma as a result of the exposure and, in 1987, he was moved out of that work environment to another work area.  Private records note that he was essentially asymptomatic, though it did indicate that he was prone to flares on exposure to noxious stimuli.  (10/18/2007 VBMS entry-VA 21-4142, p. 4).

The July 2011 VA examination report, as did the RO request for an examination, informed the examiner that the water supply at Camp Lejeune was contaminated between 1957 and 1987.  The examiner reviewed the Veteran's file as part of the examination.  Among the known contaminants were trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), bentene, and vinyl chloride.  The AOJ asked the examiner to opine if it was at least as likely as not that the Veteran's occupational asthma was causally related to his exposure to contaminated drinking water at Camp Lejeune.

The examiner noted that May 2010 pulmonary function tests (PFT), that had been interpreted as showing a mixed obstructive and restrictive airway disease. Based on the Veteran's reported and documented medical history, and the review of the information and references provided by the AOJ, the examiner opined that it was not at least as likely as not due to in-service exposures.  The examiner's rationale was that the preponderance of the medical literature did not support a causal connection between the exposure to the contaminants in the drinking water at Camp Lejeune and the Veteran's respiratory disease.  The examiner noted the reports in the Veteran's private treatment records noted that his occupational asthma was diagnosed in the 1980s after his exposure to the chemicals contained in the paints he used in his employment.  The examiner noted the documented conclusions that the Veteran's respiratory disease was causally connected to his post-military employment.

The Board noted the July 2011 examination report and the examiner's general reference to the drinking water at Camp Lejeune, and remanded the case for additional medical consideration.  Specifically, the Board directed that the examiner address the potential linkage between the Veteran's respiratory disease and his exposure to tetrachloroethylene, one of the contaminants identified in the drinking water at Camp Lejeune.  The Board also directed that the examiner address the symptoms noted in the STR, as the Veteran asserted that they in fact were the precursor of his disease.

The AOJ referred the Veteran's claims file to a Subject Matter Expert (SME) Panel.  The reviewer noted the diagnosis of record which was under consideration, which was occupational asthma with a history of isocyanate hyperreactivity.  The reviewer opined that there was not at least a 50-percent probability that the Veteran's occupational asthma was causally connected to any of his asserted bases.  Specifically, it was not at least as likely as not causally connected to exposure to contaminants in the drinking water of Camp Lejeune, to include tetrachloroethylene; that the symptoms noted in the STR were in fact due to asthma or other respiratory disability; or, that the symptoms noted in the STR were in fact a precursor to, or causally related to, the eventual development of the Veteran's currently diagnosed respiratory disorder (claimed as asthma).

The reviewer noted the Veteran's documented medical history, and the Veteran's assertion that he had initial problems with breathing while at boot camp in 1972 and at Camp Lejeune, after completing training in the gas chamber.  He had symptoms of shortness of breath and nasal mucus improved, but they never resolved.  The reviewer also noted the Veteran's history of episodes of shortness of breath or dyspnea when he was exposed to heavy perfumes.  The reviewer opined that review of the Veteran's STR did not reveal a diagnosis of or treatment for chronic respiratory symptoms consistent with asthma during his active service.  The symptoms documented in the STR were most likely due to acute upper respiratory infections.  The reviewer also opined that the skin disorders for which the Veteran was diagnosed and treated in active service were not physiologically related to asthma.

As concerned the Veteran's documented diagnosis of occupational asthma, the examiner noted that it was a work-related asthma, and that workers in certain painting occupations are exposed to chemicals which could trigger the disorder.  The examiner further noted that hydrocarbons are organic substances that contain carbon and hydrogen.  Halogenated hydrocarbons are fluorinated, chlorinated, or brominated (e.g., methylene chloride, chloroform, carbon tetrachloride, trichloroethylene, tetrachloroethylene).  Halogenated and aromatic hydrocarbons are absorbed readily through the gastrointestinal and/or respiratory systems.  Systemic effects include cardiac arrhythmias secondary to myocardial sensitization and central nervous system (CNS) depression.  Systemic absorption is not a major contributor to pulmonary injury except in the setting of massive ingestion.  Halogenated hydrocarbons may cause hepatic and/or renal tubular necrosis one to two days after ingestion.

The reviewed referenced a National Capitol Region (NCR) report dated in 2008.  It stated that the water supply at Camp Lejeune was contaminated with benzene, vinyl chloride, tetrachloroethylene (PERC) and trichloroethylene (TCE).  The NCR report found "inadequate/insufficient evidence to determine whether an association exists" between exposures to Camp Lejeune contaminated water supply and any respiratory conditions.  Also noted by the reviewer was Literature review of pertinent publication subsequent to the NCR 2008 report, including current ATSDR statements and Chemical Abstract Services (CAS) of the American Chemical Society, which support the fact that PERC has been shown to affect the liver or kidney, as well as potential association with esophageal cancer, cervical cancer, and non-Hodgkin's lymphoma.  There is not, however, any known association to asthma.

In August 2014, the ATSDR which is part of the CDC, published a mortality study
of civilian employees who worked at Camp Lejeune.  ATSDR concluded there were "elevated risks", in the Camp Lejeune group compared to the group at Camp
Pendleton, for the following diseases: kidney cancer, leukemias, multiple myeloma, rectal cancer, oral cavity cancers, and Parkinson's disease.  None of these diseases showed a statistically significant increase in the Camp Lejeune group, and the conclusions were not supported by the data.  There were no elevated risks identified for asthma.  The reviewer also cited other studies to support the opinion that the Veteran's asthma and other respiratory disorder were not causally connected to his active service, to include from exposure to contaminants in the drinking water at Camp Lejeune.

The Board acknowledges the medical literature submitted by the Veteran and, as noted earlier, that formed one of the bases for the Board's remand.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The SME reviewer addressed the pertinent literature.  The Board finds that the SME reviewer reviewed the evidence and provided a full explanation and rationale for the opinion rendered.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Hence, the Board finds the opinion highly probative.  The Board also notes the Veteran's hearing testimony wherein he testified that, after reading certain medical literature on various contaminants, he opined that his respiratory disorder had its onset in active service and was causally connected to his exposure to the drinking water at Camp Lejeune.  There are certain matters on which a lay person may opine as to causality or etiology, such as broken arm or leg immediately after a fall may be causally due to the fall.  See 38 C.F.R. § 3.159(a).  The Board finds, however, that opining on the etiology of a respiratory disorder or disease is beyond the training and experience of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran has medical training.  Hence, his personal opinion has little, if any, probative value.

There is evidence of a history of a diagnosis of occupational asthma, and a current diagnosis of mixed obstructive and restrictive airway disease; Thus, the first requirement for service connection is met.  In light of the prior discussion, however, the Board is constrained to find that the preponderance of the evidence is against a nexus between either disorder and active service.  Hence, the appeal is denied.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for occupational asthma and a respiratory disorder, including as due to drinking contaminated drinking water at Camp Lejeune, North Carolina, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


